DETAILED ACTION
This is in response to RCE dated 5/6/22.  Claims 1-4, 6-7, 9-10, 15, 18-21, 23-25, and 35-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to Claims 18-20, 23-25 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 9-10, 15, 18-21, 24-25, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable by Li et al. (CN 105917733; included in IDS) hereafter Li in view of Novak (US 2014/0177540).

Regarding Claim 1 (Currently Amended),
An information transmission method, comprising: 

sending, by a second user equipment (UE), instruction information to a first UE, wherein the instruction information is used for instructing the first UE to report at least one of acknowledgement information or channel quality information through a first interface or a second interface [Li: instruction information == transmitted signal or reference signal; p. 39; 701, a second UE receives a transmission signal sent by a first UE, wherein the transmission signal is transmitted through a D2D link between the first UE and the second UE; and 702, the second UE generates first feedback information according to the transmitting signal; after receiving a transmission signal sent by a first UE through a D2D link, a second UE serving as a receiver generates first feedback information and sends the first feedback information to the first UE; the first UE can acquire the receiving quality of the second UE, so that the QoS of D2D communication can be guaranteed; the transmitted signal in 701 may be a first reference signal and the first reference signal is used to make quality measurements for the D2D link; then the first feedback information in 702 may include signal quality information; the second UE may estimate the signal quality of the D2D link from the transmitted signal and generate signal quality information; wherein the signal quality information may include at least one of: reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Received Signal Strength Indication (RSSI), Channel Quality Indication (CQI), and adjustment information for the CQI], 

the first interface is an interface between the first UE and the second UE, and the second interface is an interface between the first UE and a base station [Li: p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link]; 

in response to determining that the base station or the second UE receives the acknowledgement information sent by the first UE, determining, by the second UE, whether to retransmit data through the first interface according to the acknowledgement information [Li: p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation; p. 27; the second UE may simultaneously transmit the first feedback information and the second feedback information to the first UE and transmit the second feedback information to a serving base station of the second UE; the embodiment of the present invention is not limited thereto; in this way, the first UE can determine whether the last data transmission is correct or not in a short time to determine whether the transmitted data packet needs to be retransmitted or not]; and 

in response to determining that the base station or the second UE receives the channel quality information sent by the first UE, determining, by the second UE, a wireless transmission parameter of the first interface according to the channel quality information [Li: p. 40; after receiving the first feedback information sent by the second UE, the first UE may obtain channel quality information of the D2D link between the first UE and the second UE; further, the first UE may adjust the configuration parameters according to the first feedback information, and the first UE may send the data packet to the second UE; p. 56; the second UE152 transmits the second feedback information to the first UE 151; wherein the second feedback information comprises signal quality information and/or transmission power information of the D2D link; 0057; the first UE 151 adjusts the configuration parameters according to the first configuration information; wherein the configuration parameter may include at least one of: MCS level, retransmission times, retransmission pattern information, transmission power information and indication information of time frequency resources; the first UE 151 sends subsequent data packets to the second UE152 according to the adjusted configuration parameters].

However, Li does not teach that the acknowledgement information is reported … through physical-layer signaling … channel quality information … through a medium access control … signaling.

Novak teaches:
wherein the acknowledgement information is reported by the first UE through a physical-layer signaling [Novak: 0024; an indication of an IDS-physical uplink control channel (IDS-PUCCH) of the first UE may be transmitted to the second UE, the IDS-PUCCH identifying a resource on which to transmit an acknowledgment/negative acknowledgement (ACK/NACK) indicator; 0035; a name with the prefix "IDS" (Inter-Device Session) refers to an entity, resource, or other concept related to the direct UE-to-UE(s) (Device-to-Device(s) (or D2D)) connection (e.g., IDS-PUCCH, IDS-PUSCH, IDS-RNTI); 0036; the transmitting UE may receive the ACK/NACK response sent by the receiving UE(s) in an IDS resource; additionally, in some embodiments, the UEs may also listen to the other UE's PUCCH, Sounding Reference Signals (SRS) or other reference signal transmissions where the eNB is the primary intended recipient]; 

and the channel quality information is reported by the first UE through a medium access control (MAC) signaling [Novak: 0038; in yet some other embodiments, control and feedback information is exchanged directly between UEs via IDS MAC control elements (CEs) transmitted over the allocated IDS resources; in general, one or more or all of the control channels may be defined for an IDS; 0121; in some embodiments, the UE may use MAC control elements to indicate CQI per transmitter; 0127; In other embodiments, control and feedback information is exchanged directly between UEs via IDS MAC control elements (CEs) transmitted over the allocated IDS resources].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Li and Novak in order to allow for UEs in the session to receive and/or measure the other UEs PUCCH/IDS-PUCCH for the purposes of CQI feedback and/or timing [Novak: 0056]. 

Regarding Claim 2 (Original),
wherein in a case where the second UE is within coverage of the base station, the wireless transmission parameter of the first interface is determined according to instruction of the base station or through autonomous selection of the second UE; or in a case where the second UE is outside the coverage of the base station, the wireless transmission parameter of the first interface is determined according to information pre-configured by the second UE [Li: p. 57; if the first UE 151 and the second UE152 are located in the same cell, it is understood that the serving base station 153 of the second UE is also the serving base station of the first UE, and may be collectively referred to as the serving base station 153; after the method shown in fig. 16, as shown in fig. 18, the method may further include: 1515, the serving base station 153 generates the first configuration information; specifically, the serving base station 153 may generate the first configuration information for the D2D link according to the second feedback information and according to the communication status of the whole network; wherein the first configuration information may include a transmission resource pool and/or association information for the D2D link; the association information is used for indicating an association relationship between the transmission resources and the feedback resources; 1519, the first UE 151 adjusts the configuration parameters according to the first configuration information; p. 56; 1505, the second UE152 generates second feedback information; 1506, the second UE152 sends the second feedback information to the serving base station 153 of the second UE; optionally, it can also include 1507, the second UE152 transmits the second feedback information to the first UE 151].

Regarding Claim 3 (Original),
wherein the acknowledgement information comprises one of positive acknowledgement information or negative acknowledgement information [Li: 0026; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation], 

wherein the method comprises: in response to determining that the base station or the second UE receives the negative acknowledgement information sent by the first UE, determining to retransmit data through the first interface [Li: 0043; the second UE may first send the first feedback information to the first UE, and then send the second feedback information to the serving base station of the second UE; in this way, the first UE can determine whether the last data transmission is correct or not in a short time to determine whether the transmitted data packet needs to be retransmitted or not; p. 51; after receiving the NACK, the first UE continues to attempt retransmission of the data packet without changing the current configuration parameters].

Regarding Claim 4 (Previously Presented),
wherein the channel quality information is obtained by the first UE measuring a reference signal transmitted on a wireless channel in the first interface [Li: p. 4; the transmission signal is a first reference signal, and the first reference signal is used to perform quality measurement on the D2D link], 

wherein the wireless transmission parameter comprises at least one of: maximum transmit power, a number of retransmissions of a data block, a number of data resource blocks, a modulation and coding scheme (MCS) range or a limiting condition for channel occupancy [Li: 0057; the first UE 151 adjusts the configuration parameters according to the first configuration information; wherein the configuration parameter may include at least one of: MCS level, retransmission times, retransmission pattern information, transmission power information and indication information of time frequency resources].

Regarding Claim 7 (Currently Amended),
further comprising: in response to determining to adjust the wireless transmission parameter, sending, by the second UE, the adjusted wireless transmission parameter to the first UE; wherein the adjusted wireless transmission parameter is determined by the second UE in one of following manners: instruction of the base station, autonomous selection or pre-configuration [Li: p. 57; if the first UE 151 and the second UE152 are located in the same cell, it is understood that the serving base station 153 of the second UE is also the serving base station of the first UE, and may be collectively referred to as the serving base station 153; after the method shown in fig. 16, as shown in fig. 18, the method may further include: 1515, the serving base station 153 generates the first configuration information; specifically, the serving base station 153 may generate the first configuration information for the D2D link according to the second feedback information and according to the communication status of the whole network; wherein the first configuration information may include a transmission resource pool and/or association information for the D2D link; the association information is used for indicating an association relationship between the transmission resources and the feedback resources; 1519, the first UE 151 adjusts the configuration parameters according to the first configuration information; wherein the configuration parameter may include at least one of: MCS level, retransmission times, retransmission pattern information, transmission power information and indication information of time frequency resources; the first UE 151 sends subsequent data packets to the second UE152 according to the adjusted configuration parameters], 

wherein the method further comprises: determining, by the second UE, a UE needing to report information as the first UE; and configuring, by the second UE, measurement information for the first UE, wherein the measurement information comprises at least one of measurement target information, measurement configuration information, measurement threshold information or measurement report information [Li: p. 43; optionally, before 701, the method may further include: the second UE receives Scheduling Assignment (SA) indication information transmitted by the first UE; wherein the SA indication information comprises information of transmission resources to be used by the first UE, and the transmission resources comprise at least one of the following: MCS, transmit power and time-frequency resources. Thus, in 701, the second UE may receive the transmission signal sent by the first UE according to the SA indication information; p. 44; optionally, the second UE may generate a second reference signal from the received transmission signal at 702, and send the second reference signal to the first UE at 703; thus, after 703, the first UE may estimate from the received second reference signal and obtain channel quality information for the D2D link].

Regarding Claim 9 (Currently Amended),
An information transmission method, comprising: 

reporting, by a first user equipment (UE), at least one of acknowledgement information or channel quality information through a first interface or a second interface according to instruction information [Li: p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation], 

wherein the first interface is an interface between the first UE and a second UE, and the second interface is an interface between the first UE and a base station [Li: p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link]; 

in response to determining that the instruction information is used for instructing the first UE to report the acknowledgement information through the first interface or the second interface, determining, by the first UE, the acknowledgement information according to a received data decoding result, and reporting the acknowledgement information through the first interface or the second interface [Li: instruction information == transmitted signal or reference signal; p. 39; 701, a second UE receives a transmission signal sent by a first UE, wherein the transmission signal is transmitted through a D2D link between the first UE and the second UE; and 702, the second UE generates first feedback information according to the transmitting signal; after receiving a transmission signal sent by a first UE through a D2D link, a second UE serving as a receiver generates first feedback information and sends the first feedback information to the first UE; p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation]; and 

in response to determining that the instruction information is used for instructing the first UE to report the channel quality information through the first interface or the second interface, measuring, by the first UE, a reference signal transmitted on a wireless channel in the first interface to obtain the channel quality information, and reporting the channel quality information through the first interface or the second interface [Li: p. 39; the first UE can acquire the receiving quality of the second UE, so that the QoS of D2D communication can be guaranteed; the transmitted signal in 701 may be a first reference signal and the first reference signal is used to make quality measurements for the D2D link; then the first feedback information in 702 may include signal quality information; the second UE may estimate the signal quality of the D2D link from the transmitted signal and generate signal quality information; wherein the signal quality information may include at least one of: reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Received Signal Strength Indication (RSSI), Channel Quality Indication (CQI), and adjustment information for the CQI]. 

However, Li does not teach that the acknowledgement information is reported … through physical-layer signaling … channel quality information … through a medium access control … signaling.

Novak teaches:
wherein the acknowledgement information is reported by the first UE through a physical-layer signaling [Novak: 0024; an indication of an IDS-physical uplink control channel (IDS-PUCCH) of the first UE may be transmitted to the second UE, the IDS-PUCCH identifying a resource on which to transmit an acknowledgment/negative acknowledgement (ACK/NACK) indicator; 0035; a name with the prefix "IDS" (Inter-Device Session) refers to an entity, resource, or other concept related to the direct UE-to-UE(s) (Device-to-Device(s) (or D2D)) connection (e.g., IDS-PUCCH, IDS-PUSCH, IDS-RNTI); 0036; the transmitting UE may receive the ACK/NACK response sent by the receiving UE(s) in an IDS resource; additionally, in some embodiments, the UEs may also listen to the other UE's PUCCH, Sounding Reference Signals (SRS) or other reference signal transmissions where the eNB is the primary intended recipient], and 

the channel quality information is reported by the first UE through a mediu access control (MAC) signaling [Novak: 0038; in yet some other embodiments, control and feedback information is exchanged directly between UEs via IDS MAC control elements (CEs) transmitted over the allocated IDS resources; in general, one or more or all of the control channels may be defined for an IDS; 0121; in some embodiments, the UE may use MAC control elements to indicate CQI per transmitter; 0127; In other embodiments, control and feedback information is exchanged directly between UEs via IDS MAC control elements (CEs) transmitted over the allocated IDS resources].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Li and Novak in order to allow for UEs in the session to receive and/or measure the other UEs PUCCH/IDS-PUCCH for the purposes of CQI feedback and/or timing [Novak: 0056]. 

Regarding Claim 10 (Previously Presented),
wherein the acknowledgement information comprises one of positive acknowledgement information or negative acknowledgement information; in response to determining that the first UE successfully decodes received data, the positive acknowledgement information is reported by the first UE through the first interface or the second interface; or in response to determining that the first UE fails to decode the received data, the negative acknowledgement information is reported by the first UE through the first interface or the second interface [Li: p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation; p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link]; 

wherein reporting, by the first UE, the acknowledgement information through the first interface comprises: reporting, by the first UE, the acknowledgement information to the second UE through the first interface [Li: p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation; p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link]; 

reporting, by the first UE, the acknowledgement information through the second interface comprises: reporting, by the first UE, the acknowledgement information to the base station through the second interface [Li: p. 26; the first feedback information generated by the processing unit 302 may include the response information after the second UE demodulates the data packet; wherein, the response information is Acknowledgement information (ACK) with correct demodulation or Negative Acknowledgement information (NACK) with wrong demodulation; p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link], 

wherein reporting, by the first UE, the channel quality information through the first interface comprises: reporting, by the first UE, the channel quality information to the second UE through the first interface [Li: p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link; p. 40; after receiving the first feedback information sent by the second UE, the first UE may obtain channel quality information of the D2D link between the first UE and the second UE; further, the first UE may adjust the configuration parameters according to the first feedback information, and the first UE may send the data packet to the second UE; p. 56; the second UE152 transmits the second feedback information to the first UE 151; wherein the second feedback information comprises signal quality information and/or transmission power information of the D2D link]; 

reporting, by the first UE, the channel quality information through the second interface comprises: reporting, by the first UE, the channel quality information to the base station through the second interface [Li: p. 42; wherein the second UE may send the second feedback information to the first UE via the D2D link, and may send the second feedback information to a serving base station of the second UE via the cellular link; p. 40; after receiving the first feedback information sent by the second UE, the first UE may obtain channel quality information of the D2D link between the first UE and the second UE; further, the first UE may adjust the configuration parameters according to the first feedback information, and the first UE may send the data packet to the second UE; p. 56; the second UE152 transmits the second feedback information to the first UE 151; wherein the second feedback information comprises signal quality information and/or transmission power information of the D2D link]. 

Regarding Claim 15 (Original),
further comprising: receiving, by the first UE, measurement information sent by the base station, wherein the measurement information comprises at least one of measurement target information, measurement configuration information, measurement threshold information or measurement report information [Li: p. 23; the control information may be a Scheduling Assignment (SA) message; when the mode 1 of D2D communication is adopted, the base station instructs the UE to transmit scheduling assignment and resources, formats, etc. of data through downlink signaling; mode 2 refers to the UE itself selecting resources for transmitting data of direct communication and SA messages from a resource pool (which may be referred to as a mode 2 resource pool of D2D communication); p. 43; it can be appreciated that if the first UE and the second UE are located within the same cell, the serving base station of the first UE and the serving base station of the second UE are the same base station; optionally, before 701, the method may further include: the second UE receives Scheduling Assignment (SA) indication information transmitted by the first UE; wherein the SA indication information comprises information of transmission resources to be used by the first UE, and the transmission resources comprise at least one of the following: MCS, transmit power and time-frequency resources; thus, in 701, the second UE may receive the transmission signal sent by the first UE according to the SA indication information; 0038; transmitting unit 503 transmits the first configuration information to the first UE through the cellular link; if the first UE and the second UE are located in the same cell, the sending unit 503 is further configured to send third configuration information to the second UE, where the third configuration information includes a feedback resource pool and/or association information for the D2D link, and the association information is used to indicate an association relationship between transmission resources and feedback resources]; and 

measuring, by the first UE, based on the measurement information, the reference signal transmitted on the wireless channel in the first interface, and reporting the channel quality information based on the measurement information [Li: p. 39; the first UE can acquire the receiving quality of the second UE, so that the QoS of D2D communication can be guaranteed; the transmitted signal in 701 may be a first reference signal and the first reference signal is used to make quality measurements for the D2D link; then the first feedback information in 702 may include signal quality information; the second UE may estimate the signal quality of the D2D link from the transmitted signal and generate signal quality information; wherein the signal quality information may include at least one of: reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Received Signal Strength Indication (RSSI), Channel Quality Indication (CQI), and adjustment information for the CQI].

Regarding Claims 18-21, which recites the same claim limitations as those in claims 1-4 above, the same rationale of rejection as presented in claims 1-4 is applicable.

Regarding Claims 24-25, which recites the same claim limitations as those in claim 7 above, the same rationale of rejection as presented in claim 7 is applicable.

Regarding Claim 35 (Previously Presented), which recites a computer storage medium, wherein computer executable instructions are stored in the computer storage medium, and the computer executable instructions are configured to execute the same limitations as those in claim 1 above, the same rationale of rejection as applied to claim 1 is applicable.

Regarding Claim 36 (Previously Presented), which recites a computer storage medium, wherein computer executable instructions are stored in the computer storage medium, and the computer executable instructions are configured to execute the same limitations as those in claim 9 above, the same rationale of rejection as applied to claim 9 is applicable.

Claim(s) 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable by Li-Novak in view of Song (WO 2016/082159).

Regarding Claim 6 (Currently Amended),
Li in Li-Novak combination teaches that if the received signal quality information indicates that the last successfully transmitted packet has a higher CQI or a margin of
transmit power, the first UE may correspondingly decrease the transmit power used in the transmission of the next packet; wherein, the reduced transmission power value may be: a reduced transmission power value obtained according to the signal quality information; or, reducing the transmission power value by a predefined step; or the transmission power value is reduced by a step size configured by the
network [Li: p. 35].

However, Li-Novak does not teach comparing … the channel quality information with a  preset threshold to obtain a comparison result.

Song teaches:
wherein determining, by the second UE, the wireless transmission parameter according to the channel quality information comprises: comparing, by the second UE, the channel quality information with a preset threshold to obtain a comparison result; and determining, according to the comparison result, whether to adjust the wireless transmission parameter [Song: p. 9 / lines 3-8; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Li-Novak and Song so that the transmission latency is reduced and that overload of transmission buffer is reduced [Song: p. 4 / lines 4-5].

Regarding Claim 23, which recites the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 9, and 18 on pages 10-11 of the Remarks section that Song does not teach the limitation “sending, by a second user equipment (UE), instruction information to a first UE, wherein the instruction information is used for instructing the first UE to report at least one of acknowledgment information or channel quality information.”
Examiner’s Response:
Applicant’s arguments with respect to claim(s) 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

II.	Applicant argues regarding claims 1, 9, and 18 regarding pages 11-12 of the Remarks section that neither Song nor Lee teach the limitation “wherein the acknowledgement information is reported by the first UE through a physical layer signaling, and the channel quality information is reported by the first UE through a medium access control (MAC) signaling.”
Examiner’s Response:
For purposes of the brevity, please see the Office Action above for prior art mapping for this newly recited limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468